Citation Nr: 0906709	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  05 38 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a condition 
manifested by a sensation of burning of the eyes, to include 
allergic conjunctivitis.

3.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1970 to August 1980.  He also served in the Air Force 
Reserves from August 1980 to May 1996. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in May 2004 and April 2005, of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The issues of service connection for a condition manifested 
by a sensation of burning of the eyes, and service connection 
for post-traumatic stress disorder, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Tinnitus was not affirmatively shown to have had onset during 
service; tinnitus, first diagnosed after service, is 
unrelated to an injury, disease, or event of service origin. 


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§  1110, 1131, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2007).  


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claims.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in December 2003, September 2004, and March 
2006.  The veteran was notified of the type of evidence 
needed to substantiate the claim of service connection, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; evidence of a relationship between the current 
disability and the injury or disease or event, causing an 
injury or disease, during service.  

The veteran was also informed that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  He was also asked to submit evidence, which would 
include that in his possession, in support of his claim.  The 
notice included the general provisions for the effective date 
of the claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice of the elements 
of the claim).  

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  

The timing error was cured by adequate content-complying VCAA 
notice and subsequent readjudication as evidenced by the 
supplemental statements of the case, dated in March and July 
2008.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In December 2003 and January 2008, 
the RO notified the veteran that his service medical and 
personnel records from April 1970 to August 1980, were 
unavailable and attempts to obtain the file were 
unsuccessful.  The RO advised the veteran to submit any 
relevant evidence in his possession.  The veteran was 
afforded a VA audiological examination.  As the veteran has 
not identified any additional evidence pertinent to his 
claim, not already of record, and as there are no additional 
records to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with. 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In a case, where the veteran's service medical records are 
unavailable, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b).  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6.

Factual Background

The veteran claims service connection for tinnitus as due to 
acoustic trauma incurred while working on the flight line. 

The veteran's DD 214 personnel form shows that he served in 
the Air Force as an air cargo specialist and as an air 
transportation supervisor.  

The veteran's service medical records for active duty are 
unavailable.  

Service medical records from the Air Force Reserves show that 
the veteran was treated for an ear infection in March 1996, 
which healed.  The service medical records from the Air Force 
Reserves do not contain complaints, findings, a history or 
diagnosis consistent with tinnitus.  

A private medical report in March 1999, recorded complaints 
of ringing in the ears.  

VA records starting in 2004, contained complaints of ringing 
in the eras.  In December 2004, the veteran reported that he 
had experienced ringing in the ears for 15 years.  In January 
2005, the veteran provided a history of tinnitus since the 
70's and 80's.  

On VA audiological examination in March 2005, the veteran 
complained of constant bilateral tinnitus, louder at night.  
The veteran reported that he was a freight specialist in 
service and his duties involved loading and unloading 
aircraft on the flight line.  He indicated that he used 
hearing protection.  The veteran also related working with 
munitions and noise exposure from explosives.  He denied 
significant nonmilitary noise exposure.  The examiner 
diagnosed bilateral recurrent tinnitus.  The examiner opined 
that because the available medical evidence did not show 
findings of tinnitus during any period of active duty 
service, it was less likely than not that the veteran's 
bilateral recurrent tinnitus was related to military noise 
exposure/acoustic trauma.  

Analysis

Although the veteran's service medical records are not 
available, the veteran is competent to describe exposure to 
loud noises during service, which is consistent with the 
circumstances and conditions of his service.  

After service, tinnitus was first documented by private 
medical evidence in 1999.  The absence of documented 
complaints of tinnitus from 1980 to 1999 is persuasive 
evidence against continuity of symptomatology.  38 C.F.R. § 
3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd 
sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (It was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints.).  And while the veteran has stated that he has 
had tinnitus for years, there are no documented complaints of 
tinnitus before 1999.  The Board finds the absence of medical 
evidence of continuity of symptomatology outweighs the 
veteran's statements of continuity. 

As for service connection based on the initial documentation 
of tinnitus after service under 38 C.F.R. § 3.303(d), there 
is no competent evidence that links the currently diagnosed 
tinnitus to service.  Rather the only competent evidence of 
record opposes, rather than supports, the claim.

On VA examination in March 2005, the VA examiner noted the 
veteran's reports of  noise exposure during service, and 
expressed the opinion that tinnitus was less likely than not 
caused by or the result of military noise exposure/acoustic 
trauma.  

There is no competent medical evidence of record that favors 
the claim.

To the extent that the veteran asserts that he suffers from 
tinnitus that is related to service, on a question of medical 
causation, competent medical evidence is required to 
substantiate the claim, that is, evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159(a).  
For this reason, the Board rejects the veteran's statements 
as competent evidence to substantiate the claim on the 
question of medical causation.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its finding on a question involving medical 
causation, which the veteran as a lay person is not competent 
to provide, and as there is no favorable competent evidence 
to support the claim, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for tinnitus is denied.  


REMAND

Post-service VA medical records contain a diagnosis of post-
traumatic stress disorder as due to combat exposure in 
Vietnam.  

The veteran's DD 214 form for the period of April 1970 
through January 1974, shows that the veteran served in 
Vietnam for 280 days.  

In a stressor statement in November 2005, the veteran 
reported that when he first arrived in Vietnam, his aircraft 
was set to land at the Da Nang Airforce Base when the base 
came under enemy attack.  He related enduring rocket attacks 
almost every night while he was stationed there, to include 
the night of July 4, 1971.  The veteran indicated that he was 
with the 15th Aerial Port Squadron.  

Although the service personnel records are not available, if 
the veteran is able to provide more information in connection 
with his claimed in-service stressors, then this stressor 
events should be sent to U.S. Army and Joint Services Records 
Research Center (JSRRC) for verification.

Additionally, in a statement received in September 2008, the 
veteran requested that treatment records from the Dallas VAMC 
be obtained in support of his claim of service connection for 
post-traumatic stress disorder. 

With respect to the claim of service connection for a 
condition manifested by a sensation of burning of the eyes, 
the service medical records from the Air Force Reserves show 
that on July 25, 1988, the veteran was treated for complaints 
of burning eyes.  The assessment was allergic conjunctivitis.  

Medical treatment records starting in 2002, show treatment 
for allergic conjunctivitis associated with complaints of 
burning in the eyes.  

Although the veteran's Air Force Reserves records show 
periods of active duty for training from August 1978 to 
August 1988, it is not clear whether the veteran was on 
active duty for training on July 25, 1988.  

Finally, on VA examination in March 2005, the examiner 
diagnosed allergic conjunctivitis and opined that the 
condition was not related to service, the veteran simply 
suffered from a chronic intermittent allergy.  The examiner 
did not provide an opinion as to whether it was at least as 
likely as not that the veteran's diagnosed condition had its 
onset during service or active duty for training.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain medical treatment records from 
the Dallas VAMC.

2.  Ask the veteran to provide a stressor 
statement with detailed information 
regarding the alleged stressor(s) to 
include date, time, location, people 
involved, and unit(s) involved.  The 
veteran should endeavor to identify the 
precise date of the stressful events 
within a sixty day window.  The RO must 
specifically notify the veteran that he 
may submit buddy statements which support 
his alleged in-service stressor(s).  The 
veteran is hereby notified that any 
failure to provide this detailed 
information could prevent the verification 
of his stressor(s) and result in an 
adverse decision.

3.  With the information provided by the 
veteran, request from the JSRRC a search 
of military unit records for documentation 
of the stressor events that the veteran 
has reported, including any attack in the 
Da Nang Air Force Base and the 15th Aerial 
Port Squadron for the dates provided, and 
any reported casualties.

4.  If an alleged stressor is verified, 
schedule the veteran for a psychiatric 
examination to determine whether he has 
post-traumatic stress disorder due to such 
stressor or stressors.  The claims file 
must be reviewed by the examiner in 
conjunction with the examination. 

5.  Ask the veteran to provide any 
information to support a finding that on 
July 25, 1988, he was on active duty for 
training with the Air Force Reserves.  

6.  Ask the Air Force Reserve Personnel 
Center in Denver, Colorado, to verify 
whether the veteran was on active duty for 
training on July 25, 1988.

7.  Schedule the veteran for a VA medical 
examination by a physician with 
appropriate expertise to determine whether 
it is at least as likely as not that the 
veteran's current allergic conjunctivitis 
had onset during service or a period of 
active duty for training.  The claims file 
must be made available to the examiner.

The examiner is asked to consider that the 
term "at least as likely as not" does not 
mean "within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against 
causation is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

8.  After completing the above 
development, adjudicate the claims.  If 
any benefit remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


